Title: General Orders, 28 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 28th 1776.
Parole KendalCountersign Lebanon.


The unhappy Fate of Thomas Hickey, executed this day for Mutiny, Sedetion and Treachery; the General hopes will be a warning to every Soldier, in the Army, to avoid those crimes, and all others, so disgraceful to the character of a Soldier, and pernicious to his country, whose pay he receives and Bread he eats—And in order to avoid those Crimes the most certain method is to keep out of the temptation of them, and particularly to avoid lewd Women, who, by the dying Confession of this poor Criminal, first led him into practices which ended in an untimely and ignominious Death.
Officers are without delay to inspect the state of the Ammunition which the men have and get their Arms in good order for service and strongly to inculcate upon all Sentries especially on night duty the greatest vigilance and attention—The Soldiers

on their part to be very attentive, and obedient to these orders, as a carelessness and neglect may be of the most fatal consequence.
No Persons to be permitted to inspect the works without leave in writing.
The General requests the Colonels of the several Regiments, not to depend wholly upon their Officers, in complying with the above order, respecting the arms and ammunition of the soldiers, but to pay particular attention to the matter themselves it being at this Juncture of the greatest importance.
After Orders. It is not from any distrust of the vigilance, or spirit of the inferior officers, (as he has the greatest confidence in them) that the General recommends to the Colonels, an attention to the arms and ammunition of their respective regiments, but that every officer from the highest to the lowest, when the hour of attack seems fast approaching, may exert himself in this necessary duty and it is particularly recommended from the Brigadier Generals to the Ensigns to give it the utmost attention.
